I agree with the result on the ground that the situation now presented differs from that existing at the time of the first transfer. At the last trial, evidence was lacking of custom to *Page 440 
exercise the precautions prescribed by rule 103 in places and under circumstances similar to those presented here. The instruction excepted to by the defendant was therefore erroneous. To the ruling of the presiding justice that the rule itself was not applicable at the place and time of the accident no exception appears to have been taken, so there seems to be no present occasion to declare the application of the rule.